In a child custody *428proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Goldstein, R), dated October 15, 2004, as, after a hearing, awarded the father custody of the parties’ child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Upon our review of the forensic evaluations and hearing testimony and considering the recommendation of the Law Guardian, we conclude that the Family Court correctly determined that the best interests of the child would be served by awarding the father custody (see Eschbach v Eschbach, 56 NY2d 167 [1982]). Florio, J.E, Adams, Luciano and Fisher, JJ., concur.